456 F. Supp. 385 (1978)
BRECKENRIDGE HOTELS CORP., a Missouri Corporation, and Breckenridge's Inn of the Spanish Pavilion, Inc., a Missouri Corporation, Plaintiffs,
v.
REAL ESTATE RESEARCH CORPORATION, a Delaware Corporation, Defendant.
No. 76-920C(2).
United States District Court, E. D. Missouri, E. D.
August 28, 1978.
Richard E. Coughlin, Sumner, Hanlon, Sumner, MacDonald & Nouss, Clayton, Mo., for plaintiffs.
Ralph C. Kleinschmidt, Evans & Dixon, St. Louis, Mo., for defendant.

ORDER VACATING JUDGMENT AND DISMISSING CAUSE
WANGELIN, District Judge.
All matters and things in controversy between the parties hereto having been fully and finally satisfied, compromised, settled and resolved, at the request of the parties, it is
ORDERED that the judgment of this court entered on June 20, 1978, 452 F. Supp. 529, be vacated and for naught held, and that the Complaint and cause of action of the plaintiffs be dismissed with prejudice to the refiling thereof, with plaintiffs' acknowledging satisfaction of costs.